                                                 Case 4:19-cv-01751-DMR Document 19 Filed 07/15/19 Page 1 of 1




                                  1
                                                                       UNITED STATES DISTRICT COURT
                                  2
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  3

                                  4
                                          PETER TODD, an individual,
                                  5                                                             Case No. 4:19-cv-01751-DMR
                                          Plaintiff(s)
                                  6                                                             CONSENT OR DECLINATION
                                                                                                TO MAGISTRATE JUDGE
                                  7               v.                                            JURISDICTION
                                  8       SARAH MICHELLE REICHWEIN aka
                                          ISIS AGORA LOVECRUFT, an
                                  9       individual,
                                  10
                                          Defendant(s).
                                  11
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                  12   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                       jurisdiction in this matter. Sign this form below your selection.
Northern District of California




                                  13
 United States District Court




                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  14
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  15
                                       United States magistrate judge conduct all further proceedings in this case, including trial and
                                  16   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  17
                                                OR
                                  18

                                  19       ☐ Decline Magistrate Judge Jurisdiction

                                  20           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  21   be reassigned to a United States district judge.
                                  22

                                  23    DATE:    July 15, 2019                              NAME:
                                                                                                      Nicholas Roethlisberger

                                  24                                                     COUNSEL
                                                                                            FOR:
                                                                                                      Defendant ISIS LOVECRUFT
                                  25
                                                                                                      /s/ Nic Roethlisberger
                                  26
                                                                                                                       Signature
                                  27

                                  28
